Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-18 are pending.
Allowable Subject Matter
1. 	After an examination of the present application, filed February 28, 2020, in view of the Preliminary Amendment provided, and based on a thorough search of the prior art of record, Claims 1-18 are found to be in condition for allowance.

Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: 

Claim 1:
While closest prior art Yang (20150248940 A1) and Zheng (20180108426 A1) teach portions of the limitations of independent Claim 1, the prior art of record fails to teach or fairly suggest the particular limitations of independent Claim 1, namely "the first drift control sub-circuit is configured to control first electrodes of pull-down transistors comprised in the second pull-down module to be coupled to a first control voltage terminal during noise releasing performed by the first pull-down module, and the first control voltage terminal is configured to input a first voltage to the first pull-down module during noise releasing performed by the first pull-down module; and the second drift control sub-circuit is configured to control first electrodes of pull- down transistors comprised in the first pull-down module to be coupled to a second control voltage terminal during noise releasing performed by the second pull-down module, the second control voltage terminal is configured to input the first voltage to the second pull-down module during noise releasing performed by the second pull-down module" in combination with all other limitations of the claim.


	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK EDWARDS/Primary Examiner, Art Unit 2624